Stratton, J.,
concurring. I concur with the majority opinion. The Industrial Commission contends that to hold the customer companies hable for a VSSR claim is to deprive them of due process because they do not participate in the underlying workers’ compensation claim, nor do they have an opportunity to challenge the claim. In other words, the customer companies would be able to “have their cake and eat it too.”
Customer companies contract with a temporary employment service to obtain workers; at the same time, these companies contract away their obligations and responsibilities under the workers’ compensation laws. The temporary agency becomes legally responsible for paying workers’ compensation premiums for these workers and for processing claims. Thus, when the worker is injured on the job, the temporary agency handles the claim on behalf of the customer company per the contract.
The customer company has assigned its rights and responsibilities with respect to workers’ compensation to a third party, the temporary agency. The temporary agency acts as its agent in all aspects of workers’ compensation coverage. When an accident or injury occurs, the customer company most likely participates to some extent in making a report or conducting an investigation. The temporary agency then represents the interests of the customer company in the processing of the workers’ compensation claim. There is no reason to suspect that the temporary agency would not vigorously contest a claim it felt was not justified.
Damages awarded as a result of a VSSR claim are punitive in nature. They are awarded as a result of wrongdoing to provide a strong incentive for the company to maintain a safe workplace. Ohio has long recognized a policy against contracting away one’s responsibility to cover damages caused by intentional torts. Gearing v. Nationwide Ins. Co. (1996), 76 Ohio St.3d 34, 38, 665 N.E.2d 1115, 1118; State Farm Mut. Ins. Co. v. Blevins (1990), 49 Ohio St.3d 165, 551 N.E.2d 955. The temporary agency cannot be held liable because it did not control the workplace; ■ the customer companies did exercise control over the workplace and should not be able to avoid responsibility for a valid VSSR claim by contracting away all workers’ compensation liability. I do not believe the *275legislature intended to permit a company which is hable for á specific safety requirement in the workplace to contract away its liability to a temporary agency and thereby escape all responsibility for a violation of a specific safety requirement, leaving the worker without recourse. Therefore, I strongly agree with the majority opinion.